Opinion issued December 19, 2008



 


 
 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00878-CR
____________

IN RE ANGEL SOLIZ, JR., Relator




Original Proceeding on Petition for Writ of Mandamus   



MEMORANDUM  OPINION (1)

	Relator, Angel Soliz, Jr., has filed a petition for writ of mandamus,
complaining that the trial court denied his third pre-trial motion to reduce bond in
trial court cause number 1148673.  Relator requests that this Court order the trial
court judge (2)
 to conduct a hearing on his third motion for pretrial bond, grant a bond
in an amount that relator can make or in the alternative grant relator a personal
recognizance bond.
	 After the petition was filed relator entered a guilty plea and was convicted in
cause number 1148672.  Because relator has been convicted of the underlying
offense, he is no longer subject to pre-trial confinement. (3)
   The pretrial writ is
therefore moot.  See Martinez v. State, 826 S.W.2d 620, 620 (Tex. Crim. App. 1992);
Hubbard v. State, 841 S.W.2d 33, 33 (Tex. App.--Houston [14th Dist.] 1992, no
pet.).
	The petition for writ of mandamus is denied as moot.  See In re Markowitz,
998 S.W.2d 417 (Tex. App.--Waco 1999, orig. proceeding).

PER CURIAM

Panel consists of Justices Taft, Keyes, and Alcala

Do not publish.  Tex. R. App. P. 47.2.(b).
1. Counsel for relator is Clay S. Conrad.
2. Respondent is the Honorable Joan Campbell, Judge, 248th District Court,
Harris County, Texas.
3. Harris County Justice Information System records reflect that on December 1,
2008, Angel Soliz, Sr. was convicted in cause number 1148673 and was
sentenced by the court to confinement for 15  years and assessed a fine of $10,
000.